              Case 2:20-mj-00303-DEM Document 2 Filed 08/24/20 Page 1 of 1 PageID# 2
INITIAL APPEARANCE MINUTES:


Time set:          iin£                                  Date:                                <30
Start Time:                                              Presiding Judge:     Douulas E. Miller. USMJ
End Time:                                                Courtroom Deputy:     L.LLy)ndC<XlC
                                                         Reporter:            FTR
Split Time     ( )                                       U.S. Attorney:       'rJi7aht:th )/uSi
                                                         Defense Counsel:
                                                         { ) Retained( ) Coi^t a      ointed         FPD
                                                         Interpreter:
Case Number:                     'bO'd'                                                             \iAjkrpg7k/'
USA V. Mihai Uimuru

(_)(■) 'T)c<y . axNServ-h "Vo                         Ke-txrino                 (Z. (ijcuS,
      Deft. Present (   ) custody (   ) not in custody
      Initial Appearance { ' ) Indictment ( ) Probation Violation Petition ( ) Supervised Release Petition
      ( ) Criminal Information ( ) Rule 5 arrest ( ) Rule 32 arrest { X) Criminal Complaint
      Deft, advised of rights, charges and right to counsel
      Counsel desired ( X) Defendant to retain:
      Defendant's motion to substitute counsel
      Order to substitute counsel executed and filed in open court
      Financial Affidavit filed in open Court
      Court ( ) Directed ( ) Denied appointment of counsel
      Court directed defendant to reimburse govt. at rate of $            per month. Payments to begin and
      continue each month thereafter until paid in full.
      Defendant waived ( ) Removal ( ) Preliminary hearing (In this District only)
      Defendant executed Waiver of Removal Hearing ( ) Waiver of Identity Hearing (In this District only)
      Waiver of Detention Hearing (In this District only)
      Commitment to Another District entered and filed in open court
      (/() Preliminary! ) Removal Hearing set for            ^jP^Co /^(N               at      3- 00          befor e
                                             U.S. Magistrate Judge m _
      Preliminary Hearing                      ( )Held(
                                                  ) Held ( ) Waived. ( ) Defendant stipulated to probable cause
      Court finds probable cause (    ) Defendant held for Grand Jury (      ) Defendant remanded to custody of
      U.S. Marshal for removal to charging district
      Govei'iiment motion for Detention
      Government motion to withdraw motion for detention and set bond (         ) Granted                  ( A Deni(
      Detention Hearing scheduled for         '7bj '2,0 _ at _ 3 - 00               before P^ M           -
      Detention Hearing ( ) Held ( ) Waived in                                                                ^
 X"   Temporary Detention Order entered and fi led (       ) Detention Ordered Pending Trial
      Bond set at $
      Special Conditions of Release: (See Page 2)
      Deft, remanded to custody of U. S. Marshal
      Warrant returned executed and fi led in open court
      Defendant is directed to appear on                            at                              for
      ( ) Arraignment ( ) SRVH ( ) PVH ( ) Bench
      Trial
      (   ) Norfolk (   ) Newport News
